


SEPARATION AGREEMENT AND FULL RELEASE


    This Separation Agreement and Full Release (the "Agreement"), dated as of
March 7, 2013 is by and between Rachel M. Ridley ----(“Employee”), on the one
hand, and Altisource Asset Management Corporation (“AAMC” and, together with
Altisource Residential Corporation and any of their parent companies,
subsidiaries and affiliates, both past and present, the “Company”), on the
other.
In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.The parties agree that Employee's employment with AAMC ended effective March
4, 2013 and that Employee has received all salary, incentive compensation and
compensation for unused eligible Paid Time-Off through March 4, 2013 that she is
entitled to.
2.Except for amounts set forth in paragraph 6 below and base salary owed, if
any, for time worked through March 4, 2013, Employee acknowledges that she has
been paid full consideration therefore or waives any right thereto and that she
is entitled to no further compensation of any sort whatsoever.
3.Employee acknowledges (i) that she was provided twenty-one (21) days to
consider the terms of this Agreement (“the Revocation Period”), (ii) that she
had the opportunity to discuss the terms of this Agreement with an attorney and
other professional advisors unrelated to the Company prior to signing this
Agreement, and (iii) that she is entering into this Agreement freely, knowingly
and voluntarily with a full understanding of its terms.
4.Employee acknowledges that she will have seven (7) days following her
execution of this Agreement to revoke this Agreement by notifying AAMC in
writing. Otherwise, this Agreement will become enforceable and effective seven
(7) days following the date of execution of this Agreement by Employee.
5.Employee agrees that:
(i)
She will cooperate fully with the transition of her responsibilities in a
professional manner, including (a) executing any resignations, resolutions or
similar documents provided by the Company on or before March 22, 2013 in
relation to any official position held for any entity of the Company, (b)
providing a transition memorandum with any changes requested by the Company (if
applicable) on or before March 8, 2013 and (c) returning all Company property,
including all documents (soft and hard copies) belonging to the Company (as
further detailed in paragraph 8 below); and

(ii)
She will not disparage the Company or any of its managers, directors or
employees in any way.

6.    Upon the execution of this Agreement by both parties and contingent upon
AAMC's receipt of the executed Agreement, the expiration of the Revocation
Period and Employee's completion of the items specified in paragraph 5(i) of the
present Agreement, AAMC agrees to:




--------------------------------------------------------------------------------




(i) Pay Employee the sum of Seventy Thousand United States Dollars ($70,000),
less applicable withholding taxes.
(ii) Pay standard relocation costs to relocate Employee to Perry Hall, Maryland
(or other location in the continental United States decided by Employee),
including shipment of household goods, personal effects, two (2) vehicles and
pets as well as travel costs associated with relocating Employee and her family
(subject to Company travel policies) for a total relocation amount not to exceed
Twenty-Five Thousand United States Dollars ($25,000).
7.    In consideration of AAMC's promises, and the consideration set forth in
paragraph 6 above, Employee agrees to and hereby (i) waives any and all rights
to salary, incentive compensation, equity compensation and unused Paid-Time-Off
and other benefits, whether earned or unearned, and whether due or to become
due, from the Company, and (ii) fully and forever releases and discharges from
liability, and covenants not to sue, the Company and its officers, directors,
managers, employees, counsel and agents and representatives of any sort, both
present and former, for any and all claims, damages, actions and causes of
action, in law or in equity, of every nature which Employee may ever have had,
or now has or may in the future claim to have, which are known or may
subsequently be discovered by Employee arising out of, in connection with or
related to Employee's employment with AAMC and/or separation from employment
with AAMC, including but not limited to claims arising from contracts,
agreements and promises, written and oral; any and all claims of discrimination
on account of sex, race, age, disability, handicap, national origin, religion,
veteran status, marital status or sexual orientation and claims or causes of
action based upon any equal employment opportunity laws, ordinances, regulations
or orders, including but not limited to Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1981, the Age Discrimination in
Employment Act, Executive Order 11246, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Employee Retirement
Security Act and any other applicable federal, state or local antidiscrimination
statutes whether under United States or United States Virgin Islands (“USVI”)
law, including, but not limited to USVI's laws regarding discrimination in
employment and U.S. Virgin Islands Civil Rights Act; claims for any alleged
violation of any benefits due under any Economic Development Commission
certificate issued to AAMC; U.S. Virgin Islands Whistleblowers Protection Act;
claims for wrongful termination actions of any type, including but not limited
to the Virgin Islands Wrongful Discharge Act; breach of express or implied
covenant of good faith and fair dealing; intentional or negligent infliction of
emotional distress; intentional or negligent failure to supervise, train, hire
or dismiss; and claims for fraud, misrepresentation, libel, slander or invasion
of privacy or any other tort. Employee agrees that she will not file any claim
or join in any claim as an individual or as a member of a class in any federal,
state or local court or agency in regards to claims of




--------------------------------------------------------------------------------




herself or others relating to her employment with AAMC or her knowledge gained
during the course of employment.
8.    In consideration of the AAMC's promises and the consideration set forth in
paragraph 6 above, Employee further agrees that she will make herself available
to the Company at no cost and upon reasonable notice during reasonable business
hours to respond to inquiries of the Company for a period of six (6) months from
the date of this Agreement. Employee further agrees and covenants that Employee
has not and will not remove from the Company premises any item belonging to the
Company, including office equipment, files, business records or correspondence,
customer lists, computer data and proprietary or confidential information
("Confidential Information"). Employee agrees to account for and return to the
Company all property (including but not limited to laptop, documents and disks,
equipment, keys and passes belonging to it, which is or has been in her
possession or under her control) at the latest on March 8, 2013. Documents and
disks shall include but not be limited to correspondence, files, emails, memos,
reports, minutes, plans, records, surveys, software, diagrams, computer
print-outs, floppy disks, manuals, customer documentation or any other medium
for storing information. Employee agrees that she has not and will not disclose
or use any Confidential Information and/or trade secrets of the Company.
Employee agrees to keep all such Confidential Information confidential and not
disclose or use the Confidential Information for any purpose, or divulge or
disclose that Confidential Information to any person. In addition, Employee
reaffirms her obligations pursuant to the Employee Intellectual Property
Agreement signed by her. Any breach, even minimal, of these obligations may
constitute a serious offence, which may trigger a claim that may be exercised on
the basis of civil and/or criminal law.
9.    Employee acknowledges that during her time of employment she has and will
be provided access to Confidential Information and the Company's clients,
customers, employees and others with whom the Company has formed valuable
business arrangements. Employee agrees that she will not, for a period of one
(1) year following the date of her execution of this Agreement:
(i)
Take any action that would interfere with, diminish or impair the valuable
relationships that the Company has with its clients, employees, customers and
others with which the Company has business relationships or to which services
are rendered;

(ii)
Recruit or otherwise solicit for employment or induce to terminate the Company's
employment of or consultancy with, any person (natural or otherwise) who is or
becomes an employee or consultant of the Company or hire any such employee or
consultant who has left the employ of the Company within one (1) year after the
termination or expiration of such employee's or consultant's employment with the
Company, as the case may be;

(iii)
Directly, or indirectly by assisting others, solicit or attempt to solicit any
business from any of the Company's present customers, or actively sought
prospective customers, with whom Employee had





--------------------------------------------------------------------------------




material contact for purposes of providing products or services that are
competitive with those provided by the Company: provided that "material contact"
is agreed to exist between Employee and each customer or potential customer: (i)
with whom Employee dealt; (ii) whose dealings with the Company were coordinated
or supervised by Employee; or (iii) about whom Employee obtained Confidential
Information in the ordinary course of business as a result of her association
with Company; or
(iv)
Assist others engaging in any of the foregoing.

10.     Employee shall not, either directly or indirectly, disclose, discuss or
communicate to any entity or person, except her attorney and/or her immediate
family, any information whatsoever regarding the existence or the terms of this
Agreement, its nature or scope or the negotiations leading to it, unless she is
compelled to disclose such information pursuant to legal process, and only then
after reasonable notice to the Company. Employee shall not disclose,
communicate, make public or publicize in any manner any problems she perceives
she may have had with the Company, its officers, employees (past or present) or
businesses or any information or statements which might tend to impugn,
disparage, defame, discredit or detract from the Company, its officers,
employees (past or present) or businesses. Employee shall be responsible for
assuring that her attorney or her family complies with the nondisclosure
commitments of this paragraph. A breach by Employee's attorney or her family
will be considered a breach by Employee.
11.     In consideration for the payment set forth in paragraph 5 above,
Employee further agrees to fully cooperate with the Company and, upon reasonable
notice, furnish any such information and assistance to the Company, at the
Company's expense, as may be required by the Company in connection with the
Company's defense or pursuit of any litigation, administrative action or
investigation in which the Company is or hereafter becomes a party.
12.     Employee affirms that she does not know and has no reason to know of any
agreements, promises, representations, express or implied, oral or written, nor
has she been offered any inducements on the behalf of the Company that are not
expressly included in any contracts executed by the Company.
13.     Violation of any provision of this Agreement by Employee will entitle
the Company, in addition to and not in limitation of any and all other remedies
available to the Company at law or in equity, to reimbursement of all monies
paid pursuant to paragraph 6 of this Agreement. Violation of any provision of
this Agreement by others who have learned the information from Employee will
subject Employee to an action for breach of this Agreement.
14.      Employee expressly agrees never to knowingly seek reemployment or
reinstatement with the Company or successor of the Company, and expressly
forever releases and discharges the Company and successors from any obligations
to employ her in any capacity. Employee further agrees that if she does seek
employment with any such entity, this Agreement shall constitute just and proper
cause to deny Employee such employment or, if such employment occurs in the
future, to immediately terminate such employment.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Company agrees that nothing in this Agreement
shall prohibit Employee, or any entity with which Employee may be affiliated,
from offering or providing professional services as an independent contractor to
the Company for compensation.
15.    Any dispute with respect to this Agreement or Employee's employment with
the Company shall be decided in the state or federal courts located in the USVI.
The parties hereby consent and agree to the exclusive jurisdiction of the courts
of the USVI, as well as to the jurisdiction of all courts from which an appeal
may be taken from the aforesaid courts, for the purpose of any suit, action or
other proceeding arising out of this Agreement or relating to Employee's
employment. The parties further expressly waive any and all objections it may
have as to venue in any of such courts.
16.      The parties knowingly and voluntarily waive any right which either or
both of them shall have to receive a trial by jury with respect to any claims,
controversies or disputes which arise out of or relate to this Agreement or
Employee's employment with the Company.
17.    USVI law shall apply to every aspect of this Agreement, including but not
limited to the interpretation, application and enforcement of the terms of this
Agreement.
18.     The parties agree that this Agreement sets forth all the promises and
agreements between them and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. Notwithstanding any term contained herein, Employee
acknowledges and reaffirms her obligations in the Employee Intellectual Property
Agreement and understands that those obligations remain effective following her
separation from the Company.
19.     Both parties acknowledge that they have had the opportunity to freely
consult, if they so desire, with attorneys of their own choosing prior to
signing this document regarding the contents and consequences of this document.
The parties understand that the payment and other matters agreed to herein are
not to be construed as an admission of or evidence of liability for any
violation of the law, willful or otherwise, by any person or entity.
20.     Employee fully understands the terms and contents of this Agreement and
voluntarily, knowingly, and without coercion enters into this Agreement.
21.     Both parties agree that there are no disagreements with regard to the
Company's financial reporting or accounting practices.
22.     Both parties agree that the construction of the covenants contained
herein shall be in favor of their reasonable nature, legality, and
enforceability, and that any reading causing unenforceability shall yield to a
construction permitting enforceability. If any single covenant or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of this Agreement. In the event a
court should determine not to enforce a covenant as written due to overbreadth,
the parties




--------------------------------------------------------------------------------




specifically agree that said covenant shall be enforced to the extent
reasonable, whether said revisions be in time, territory or scope of prohibited
activities.
22.     This Agreement is deemed to have been drafted jointly by the parties
and, in the event of a dispute, shall not be construed in favor of or against
any party by reason of such party's contribution to the drafting of the
Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby voluntarily and knowingly enter into this
unconditional Separation Agreement and Full Release.


 
 
/s/ Rachel M. Ridley
 
 
Rachel M. Ridley
 
 
 
STATE OF Virgin Islands
)
 
 
)
 
COUNTY OF St. Croix
)
 
 
 
 

I hereby certify that on this 11th day of March, 2013, personally appeared
Rachel M. Ridley, who is personally known to me, or who produced the following
as identification passport, and who acknowledged before me that she executed the
foregoing document as her free act and deed.


In Witness Whereof, I have hereunto set my hand and seal in the State and County
aforesaid as of this 11th day of March, 2013.


 
 
/s/ Pearl V. Lake
 
 
Notary Public Signature
 
 
Pearl V. Lake
 
 
Printed or Typed Name of Notary
 
 
 
ATTEST
 
ALTISOURCE ASSET MANAGEMENT CORPORATION
 
 
 
/s/ Sophie A. Hubscher
 
/s/ Ashish Pandey
 
 
Ashish Pandey
 
 
Chief Executive Officer







